Judgment, Supreme Court, New York County (William Wetzel, J.), rendered January 24, 2002, convicting defendant, upon his plea of guilty, of enterprise corruption, and sentencing him to a term of 2V2 to 7V2 years, unanimously affirmed.
Defendant’s claim that the People violated the terms of his cooperation agreement and guilty plea is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find no such violation. The People fully complied with their promise to inform the sentencing court of defendant’s cooperation, and they never agreed to refrain from making any other comments bearing on defendant’s sentence. Furthermore, nothing in the People’s remarks could be viewed as urging the sentencing court to disregard or discount defendant’s cooperation.
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Andrias, Friedman, Marlow and Gonzalez, JJ.